DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1, 2, 4-8, 10-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 17, and 18, of U.S. Patent No. 11,146,865 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.

Claim 1 of the above patent contains every element of claim 1 of the instant application.
Claim 10 of the above patent contains every element of claim 2 of the instant application.
Claim 2 of the above patent contains every element of claim 4 of the instant application.
Claim 3 of the above patent contains every element of claim 5 of the instant application.
Claim 1 of the above patent contains every element of claim 6 of the instant application.
Claim 18 of the above patent contains every element of claim 7 of the instant application.
Regarding claims 8, 10-14, although apparatus claims 8, 10-14 of the instant application, and the method claims 1-3, 17, and 18 of the above patent are different in scope, the method claims of the above patent and the apparatus claims of the instant application recite the same functions. Therefore, it would have been obvious to one of ordinary skill in the art to recognize that such method claims 1-3, 17, and 18 of the above patent must be performed by off-the-shelf apparatus that includes one or more processor; and a memory storing computer executable instructions that, when executed by the one or more processor as recited in apparatus claims 8, 10-14 of the instant application.
Regarding claims 15 and 17-20, although CRM claims 15 and 17-20 of the instant application, and the method claims 1-3, and 18 of the above patent are different in scope, the method claims of the above patent and the CRM claims of the instant application recite the same functions. Therefore, it would have been obvious to one of ordinary skill in the art to recognize that such method claims 1-3, and 18 of the above patent must be performed by off-the-shelf CMR storing instructions as recited in 15 and 17-20 of the instant application.

Claim(s) of the instant application therefore is/are not patentably distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


3.	Claims 3, 9, and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. No. 11,146,865 B2, in view of Lee et al (hereafter, “Lee”), US 2016/0094501 A1.
	
Regarding claims 3, 9, and 16, claim 1 of the above patent does not explicitly recite during playback of the segment, causing output of a message, of the plurality of messages, at a time of segment corresponding to when the message was sent by a user, recited in claim 3, 9, and 16 of the instant application.
Lee discloses during playback of the segment, causing output of a message, of the plurality of messages, at a time of segment corresponding to when the message was sent by a user (i.e., page 4 claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of the above patent to, during playback of the segment, cause output of a message, of the plurality of messages, at a time of the segment at taught by Lee. One would be motivated do so to allow content media content together with message to be watched again (i.e., Lee, page 11 paragraph [0142]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 4-8, 10-12, 14-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandermolen et al (hereafter, “Vandermolen”), US 7,624,416 B1.

Regarding claim 1, Vandermolen teaches a method comprising: 
sending, by a computing device, a content item (i.e., transmit streaming video associated with particular video content to the client(s), col. 8 line 66-col. 9 line 1);
 determining a plurality of messages that relate to the content item and that were sent, by a plurality of users associated with the content item, to one or more service providers (i.e., monitor instant messages, col. 9 lines 50-58, col. 10 lines 50-59 and col. 11 lines 11-26);
determining a quantity of one or more messages of the plurality of messages (i.e., determine a total number of instant messages received, col. 5 line 64-col. 6 lines 28); 
determining, based on the quantity satisfying a threshold, a segment of the content item associated with a point of interest (i.e., if number of instant messages received during a particular time span exceeds a threshold number, the time span may be deemed to include an event of interest, col. 11 lines 11-26); and 
causing, during playback of the content item, output of an indication of the segment of the content item associated with the point of interest (i.e., a scene that includes the event of interest may be made perceivable to the user, col. 24 lines 14-28).

Regarding claim 2, Vandermolen teaches the method of claim 1, further comprising: during playback of the segment, causing output of one or more messages, of the plurality of messages, relating to the segment (i.e., Fig. 16 and col. 23 lines 33-44)

Regarding claim 4, Vandermolen teaches the method of claim 1, wherein the determining the segment comprises: determining one or more attributes of the point of interest (i.e., col. 23 lines 6-15); and storing, in a memory, the one or more attributes of the point of interest and one or more messages of the plurality of messages (i.e., col. 9 lines 59-col. 10 line 15).
Regarding claim 5, Vandermolen teaches the method of claim 1, wherein the indication comprises a user-selectable icon, of a playback timeline associated with the content item, representing the point of interest (i.e., col. 19 lines 36-43).
Regarding claim 6, Vandermolen teaches the method of claim 1 further comprising: modifying, based on user input, a start time of the segment (i.e., col. 13 lines 1-col. 14 line 10 and col. 23 lines 16-32). 
Regarding claim 7, Vandermolen teaches the method of claim 1, wherein the determining the segment comprises: determining, based on comparing content of the plurality of messages with captioning data of the content item, a start time of the segment (i.e., col. 12 lines 27-39, col. 23 lines 16-32 and i.e., col. 25 lines 31-36).

Regarding claims 8, 10-12, and 14, those claims recite an apparatus for performing method claims 1, and 4-7, discussed above, same rationale of rejections is applied.
In addition, Vandermolen teaches an apparatus comprising one or more processors, and memory storing computer executable instructions that executed by the one more processor (i.e., Fig. 2 and col. 8 lines 55-58).

Regarding claims 15 and 17-20, those claims recite a one or more non-transitory computer readable media storing instructions that, when executed to perform method claims 1 and 4-7, discussed above, same rationale of rejections is applied.	In addition, Vandermolen discloses one or more non-transitory computer readable media storing instruction (i.e., col. 8 lines 55-58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandermolen, in view of Lee et al (hereafter, “Lee”), US 2016/0094501 A1.

Regarding claim 3, Vandermolen teaches the method of claim 1, further comprising: a time of the segment corresponding to when the message was sent by a user (i.e., Vandermolen, in col. 13 lines 16-20, discloses Frame ID represent a time at which a user caused an instant message to be sent from the user’s client).
Vandermolen does not explicitly teach during playback of the segment, causing output of a message, of the plurality of messages, at a time of the segment (i.e., page 15 claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vandermolen to, during playback of the segment, cause output of a message, of the plurality of messages, at a time of the segment at taught by Lee. One would be motivated do so to allow content media content together with message to be watched again (i.e., Lee, page 11 paragraph [0142].

Regarding claims 9, and 16, those claims recite limitations that are similar to claim 3, same rationale of rejections is applied.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OANH DUONG/Primary Examiner, Art Unit 2441